SCHWAB, C. J.
This is a proceeding for judicial review of an order of the Employment Appeals Board finding claimant had good cause to leave employment and granting claimant unemployment compensation benefits.
 The Board found that claimant left her employment because petitioner discriminated against her. Though the Board’s opinion is inartfully worded, an examination of the entire findings made by the Board reveals that the Board clearly meant claimant had been discriminated against because she was a woman. As we have previously said, we cannot disturb a reasonable conclusion drawn from the facts by the Board even though, were we sitting as triers of fact, we might well reach a different conclusion. Grigsby v. Employment Div., 24 Or App 499, 546 P2d 788 (1976); Cantrell v. Employment Division, 24 Or App 215, 545 P2d 143, Sup Ct review denied (1976). We have reviewed the record and conclude that substantial evidence supports the Board’s findings, and that claimant had actually been discriminated against, and that such discrimination was due to her sex. See Fajardo v. Morgan, 15 Or App 454, 516 P2d 495 (1973).
Affirmed.